Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Sacharoff on February 22, 2021.
The application has been amended as follows:
IN THE CLAIMS
1. 	(Currently Amended) A system comprising:

a motorcycle stand comprising ;
a motorcycle axle holder assembly device for use with the motorcycle stand, wherein the motorcycle axle holder assembly device 
a plate;
a cylindrical section positioned on the plate, the cylindrical section having an opening extending from a first end of the plate and through a longitudinal axis defined by the cylindrical section, and wherein the opening of the cylindrical section is configured to attached to the cylindrical member extending from the motorcycle stand;
a longitudinal opening defined on a second end of the plate distally positioned from the first end of the plate, and wherein the longitudinal opening is defined has being generally C shaped with a defined base adjacent to the cylindrical section and a pair of arcuate arms extending from the base, and wherein the C shaped longitudinal opening is configured to suspend an end of the motorcycle axle off the surface inserted into the C shaped longitudinal opening; and
whereby when the cylindrical section is attached to the cylindrical member of the motorcycle stand and the motorcycle axle being removed from the motorcycle is inserted into the C shaped longitudinal opening, a weight of the motorcycle axle simultaneously applies upward force to one of the arcuate arms and a downward force 
11.  (Currently Amended) A system comprising:
a motorcycle stand comprising a cylindrical member extending from the motorcycle stand and the motorcycle stand is configured to lift an end of a motorcycle off a surface for removal of a motorcycle axle and wheel therefrom;
a motorcycle axle holder assembly device for use with a motorcycle stand, wherein the motorcycle axle holder assembly device comprises:
a substantially flat plate;
a tube positioned on the plate, the tube having an opening extending from a first end of the plate and through a longitudinal axis defined by the tube, and wherein the opening of the tube is configured to attached to the cylindrical member extending from the motorcycle stand;
a threaded hole laterally defined through the tube and a fixing screw sized for insertion through the treaded hole to secure the assembly device onto the cylindrical member;
a longitudinal opening defined on a second end of the plate distally positioned from the first end of the plate, and wherein the longitudinal opening is defined has being generally C shaped with a defined base adjacent to the tube and a pair of arcuate arms extending from the base, and wherein the C shaped longitudinal opening is configured 
whereby when the tube is attached to the cylindrical member of the motorcycle stand and the motorcycle axle being removed from the motorcycle is inserted into the C shaped longitudinal opening, a weight of the motorcycle axle simultaneously applies upward force to one of the arcuate arms and a downward force to the other arcuate arm axle to suspend the motorcycle axle inserted there-through off the surface.
Remarks:  Claims were amended to add the structure of the motorcycle stand to the claim to provide structural limitations to the use of the assembly device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a system comprising a motorcycle stand and axle holder assembly device in use with one another.  The closest prior art of VanValkenburgh US 20130200316 and Carnahan US 20040099851 teach motorcycle stands with attachments and/or accessories for preventing scratching of the fork tubes (156, VanValkenburgh) and storing tools in a tray (41, Carnahan).  The prior art of record fails to disclose, teach or suggest alone or in combination to one of ordinary skill in the art an axle holder assembly attachable to a cylindrical member extending from the motorcycle as claimed with the claimed structure of the holder assembly as recited.  For the above reasons, the claims overcome the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanValkenburgh US 7000901 and Chen US 6488157 drawn to the state of the motorcycle stand art.  Ching US 6244549, Mueller US 5286130, Chen US 5088671, Wang US 4907771, Pudliner US 1897913, Keefe US 1891048 and Tschudin US 1297609 are drawn to the state of the bracket art.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723